            Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZACHARY DOLBY,                                        CIVIL DIVISION

                      Plaintiff,                      Case No. 1:21-CV-229

               v.

LATROBE SPECIALTY METALS COMPANY
LLC. t/d/b/a Carpenter Specialty Metals,

                      Defendant.


                            COMPLAINT AND JURY DEMAND

A.     Preliminary Statement

       1.      The plaintiff Zachary Dolby brings this action under the Americans with

Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12101 et seq., to redress violations of his right

to be free from employment discrimination based upon his disability. Because of the violations

described herein, this Court is also empowered to exercise pendant jurisdiction pursuant to the

Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951 et seq. A jury trial is demanded.

B.     Jurisdiction

       2.      The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 12117(a), 28

U.S.C. § 1331 and under the doctrine of pendant jurisdiction.

       3.      On or about December 21, 2020 the plaintiff filed a timely charge alleging

discrimination with the Equal Employment Opportunity Commission (“EEOC”), docketed at

533-2021-00548. This charge was simultaneously cross-filed with the Pennsylvania Human

Relations Commission.

       4.      The EEOC issued a Notice of Right to Sue dated June 11, 2021.
                Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 2 of 8




          5.       The plaintiff filed this complaint within 90 days of receipt of the Notice of Right

to Sue.

C.        The parties

          6.       The plaintiff is an adult individual who resides at 1323 New Street, Franklin, PA

16323 (Venango County).

          7.       The defendant, Latrobe Specialty Metals Company LLC t/d/b/a Carpenter

Specialty Metals (“Carpenter” or “the company”) is an entity doing business in the

Commonwealth of Pennsylvania, and, specifically, in this district. The defendant maintains a

place of business at1680 Debence Drive, Franklin, PA 16323 (Venango County).

          8.       At all times material, the defendant employed more than fifteen employees.

          9.       The defendant was the plaintiff’s employer and is an employer within the

meaning of the ADA, 42 U.S.C. § 12111(5).

D.        Factual Background

          10.      The plaintiff, worked for Carpenter as a process technician from May 21, 2018

until November 5, 2020, at which time his employment was terminated.

          11.      Carpenter is in the business of manufacturing and distributing specialty stainless

steels, titanium alloys, tool steels and super alloys.

          12.      The plaintiff’s duties included operating machinery and materials handling.

          13.      The plaintiff has a disability as defined by the Americans with Disabilities Act

(“ADA”) and/or was perceived by the employer as having a disability. Specifically, he has

asthma, a physical impairment that substantially limits one or more of the major life activities of

the plaintiff.      In addition, the plaintiff has generalized anxiety and depression, a mental

impairment that substantially limits one or more of the major life activities of the plaintiff.




                                                    2
             Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 3 of 8




       14.      The plaintiff told the company about his disability at the outset of his employment

(during his pre-employment physical) and several times in the spring and summer of 2020.

       15.      Throughout his employment, the plaintiff was able to do all of the essential

functions of his job either with no accommodations or with reasonable accommodations. The

only accommodation he ever required was occasional intermittent leave when his anxiety and

depression flared up. He did not require any accommodation relating to his asthma, other than to

be able to use an inhaler from time to time when he experienced difficulty catching his breath.

       16.      In mid-March 2020, the United States (and the entire world) was in the grips of

the Covid-19 pandemic. The company instituted a policy requiring employees to report any

listed symptoms to the company’s medical department. The medical department would make a

decision whether to allow the employee to continue to work or go into a mandatory quarantine

(called, “isolation”), during which the employee was required to stay at home and not report to

work. Among the listed symptoms was “coughing”, which happens to be a condition that the

plaintiff regularly experiences due to his asthma.

       17.      According to the company’s policy, failure to report the listed symptoms was

grounds for immediate termination.

       18.      The policy put the company’s employees in a difficult situation.        Reporting

symptoms, like a cough, would almost result in a mandatory two-week isolation, but

management got upset if an employee was out of work for any extended periods of time due to

reporting symptoms.

       19.      In March or April 2020, after the policy was put into place, the plaintiff

experienced a bout of coughing due to his asthma. He told his managers, Cody Spence and Jim

Gibson, that he coughs all the time because of asthma. However, he was directed to report it to




                                                 3
             Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 4 of 8




the company’s medical department. The plaintiff was required to go into isolation, get a Covid

test, and was told that he could not return to work until he got a negative result. It took a couple

of weeks to get his test results back, which came back negative.

       20.      The plaintiff returned to work after he got the negative test result. However, in

May 2020, he experienced another bout of coughing due to asthma and was required to go back

into isolation for a couple of weeks. This happened yet again in June or July 2020.

       21.      On August 21, 2020, the plaintiff contacted Lela Marsh, Human Resources

Representative, requesting a day off on August 26 so that he could attend an important doctor’s

appointment with his girlfriend concerning her pregnancy.             She was having a lot of

complications during her pregnancy and had to travel to Pittsburgh from time to time to see her

doctors. Marsh told the plaintiff that his request was going to be denied because of the number

of times he had been on isolation during the previous months.

       22.      On or about August 22, 2020, the plaintiff had another bout of coughing while at

work. He again told Spence and Gibson that his asthma involved a chronic cough. They told

him to report the cough to the medical department. The plaintiff did so and tried to explain that

his cough was due to asthma, not Covid, but he was put back on isolation nevertheless.

       23.      On August 26, 2020 – the date of his girlfriend’s doctor’s appointment – Marsh

was suspicious that the plaintiff violated the conditions of his isolation and had attended his

girlfriend’s doctor’s appointment in person. She actually called the doctor’s office to determine

if the plaintiff was present. The doctor’s employee, with whom Marsh spoke, refused to disclose

who was at the appointment, but told her that if the plaintiff were there she would provide him

with documentation. The plaintiff was not there in person; he was able to attend “virtually” via

telephone video conference, so he did not get any “documentation”.




                                                 4
                Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 5 of 8




          24.      Marsh sent the plaintiff a text message in the afternoon on August 26, requesting

his documentation from the doctor’s office. He responded that he did go to the office because he

is on isolation and that he didn’t know what kind of documentation that she was requesting.

          25.      On August 31, 2020, the plaintiff was cleared to return to work. However, on

September 3, 2020, the plaintiff was experiencing symptoms of anxiety and depression. His

doctor wanted to change his mediation and put the plaintiff on intermittent medical leave. The

plaintiff submitted the necessary FMLA paperwork to do so.

          26.      On September 16, 2020, the plaintiff’s mother tested positive for Covid-19. The

plaintiff was potentially exposed, so he called the company’s medical department. The plaintiff

was put back on isolation and had to show two negative Covid tests before he was permitted to

return.

          27.      By September 24, 2020, the plaintiff had been tested twice and got two negative

results. However, he was not permitted to return to work because he had been experiencing

stomach issues with diarrhea. The plaintiff was told that he could not return until he was

completely “symptom free” for at least 48 hours. The plaintiff was required to take unpaid

FMLA time.

          28.      On October 19, 2020, the plaintiff was finally permitted to return to work. He

was still experiencing bouts of diarrhea, but the company let him come back. Unbeknownst to

the plaintiff, he was permitted to return because his FMLA had been exhausted. However, the

plaintiff was not notified that he was out of FMLA time.

          29.      Upon his return, Marsh noted, with some irritation, that the plaintiff had not

worked an entire month the entire year to date. The plaintiff pointed out that it was not his fault




                                                   5
             Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 6 of 8




because he repeatedly had told his supervisors and the medical department that coughing was

part of his asthmatic condition.

       30.      On October 27, 2020, the plaintiff’s anxiety had spiked, so he took the day off,

thinking that he still had FMLA time. Upon his return the next day was told for the first time

that his FMLA was exhausted. The plaintiff was told that the day off counted as an “occurrence”

under the company’s attendance policy.

       31.      On November 3, 2020, there were serious concerns about the plaintiff’s

girlfriend’s pregnancy so she was sent to the hospital in Pittsburgh. The plaintiff took the 3rd

and 4th off of work to be with his girlfriend. These two days were counted as additional

“occurrences” under the company’s attendance policy.

       32.      On November 5, 2020, the plaintiff clocked into work and was immediately called

into a meeting with Aaron Polkembo, Plant Manager, Ron Grove, Team Leader, and Marsh. The

plaintiff was told that he was being suspended for five days pending termination for exceeding

the “occurrences” policy. The plaintiff had called human resources in September 2020 about the

policy and had determined that several of the older “occurrences” had dropped off because of the

length of time that had passed. He advised Marsh that he did not have enough occurrences to

justify termination. She started talking about the fact that he had been on isolation for a greater

part of the year and repeated that he had not worked a full month without having to go into

isolation. The plaintiff asked her why she was bringing up the time off due to isolation (because

isolation days do not count as “occurrences” under the company’s policy. She responded, “Well,

it doesn’t matter, Peter [Vandersesthuizen, General Manager] doesn’t want you here anymore.”




                                                6
              Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 7 of 8




       33.       On November 17, 2020, the plaintiff received a termination letter in the mail,

indicating that he had been fired on November 5 for “continual issues with absenteeism and

tardiness”.

       34.       However, this reason was a pretext because the plaintiff did not exceed the

number of “occurrences” per the company’s own attendance policy and therefore, had not

progressed to the termination phase thereunder. The real reason for the plaintiff’s termination

was on account of his disabilities. Management was irritated and frustrated with the plaintiff

because he was forced (per the company’s own policies) to go on isolation every time he

exhibited “symptoms” like coughing despite the fact that he told management repeatedly that the

coughing was due to asthma and not Covid-19. The decision to terminate his employment was

not based on “occurrences”, but rather because of the number of times he was forced into

isolation due to his asthma.

                                    FIRST CAUSE OF ACTION

       35.       The plaintiff has a disability and thus is protected against discrimination under the

ADA.

       36.       The plaintiff was qualified for his position.

       37.       The plaintiff was able to perform his position with or without a reasonable

accommodation.

       38.       Despite his qualifications, the plaintiff was terminated. The reasons given for

discharge were a pretext.

        39.      At all ties relevant, the defendant knew of the plaintiff’s disability and/or regarded

the plaintiff to be a disabled individual.




                                                   7
              Case 1:21-cv-00229-CB Document 1 Filed 08/16/21 Page 8 of 8




        40.        The defendant’s violation of the ADA was committed with intentional or reckless

disregard for the plaintiff’s federally protected right to work in an environment free of

discrimination.

                                   SECOND CAUSE OF ACTION

        41.        The preceding paragraphs are incorporated herein by reference as if they were set

forth at length.

        42.        The defendant terminated the plaintiff’s employment and otherwise discriminated

against him in the terms and conditions of his employment because of his disability, in violation

of the PHRA, 43 Pa. C.S. § 951 et seq.

        WHEREFORE, the plaintiff respectfully requests judgment be entered in his favor and

against the defendant and that the defendant be required to provide all appropriate remedies

under the ADA and the PHRA, including back pay, front pay, compensatory damages, punitive

damages and attorney’s fees and costs.

                                                       Respectfully submitted,

                                                       /s/ Michael J. Bruzzese
                                                       Michael J. Bruzzese
                                                       Pa. I.D. No. 63306
                                                       220 Koppers Building
                                                       436 Seventh Avenue
                                                       Pittsburgh, PA 15219
                                                       (412) 281-8676
                                                       Counsel for the plaintiff

Dated: August 16, 2021




                                                   8
